Citation Nr: 0315266	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  91-44 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral 
keratitis sicca with bilateral lagophthalmos.

(The issues of entitlement to a rating in excess of 70 
percent for post-traumatic stress disorder (PTSD) and to a 
total rating based on individual unemployability are 
addressed in a separate decision because of different 
representation.)


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to March 
1974.  This matter comes before the Board of Veterans' 
Appeals (Board) by order of United States Court of Appeals 
for Veterans Claims (Court) opinions dated October 15, 1993, 
May 22, 1996, May 28, 1999, and June 12, 2002, which vacated 
Board decisions dated in April 1992, April 1995, December 
1997, and October 2000 and remanded the case for additional 
development.  The issue initially arose from a May 1990 
rating decision by the Salt Lake City, Utah, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In April 
1994, August 1996, and December 1999, the Board remanded the 
case to the RO for additional development.  


REMAND

In a June 2002 order the Court granted a joint motion to 
vacate the Board's October 2000 decision and remand the issue 
on appeal.  The motion to remand, in essence, noted that an 
additional VA examination by a board certified 
ophthalmologist for an opinion as to the veteran's service-
connected eye disability was required for an adequate 
determination.  

In addition, during the course of this appeal there was a 
significant change in VA law.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  A review of the record shows the veteran 
has not been given adequate notice of the VCAA and 
specifically how it applies to his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  Hence, the Board may not provide the veteran 
notice on its own.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should advise him of the 
evidence necessary to substantiate his 
claim, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The veteran should be asked to 
identify all sources of VA and non-VA 
medical treatment he received for his 
service-connected eye disability since 
March 2000 and to furnish signed 
authorizations for release to the VA of 
private medical records for each non-VA 
source identified.  Copies of complete 
medical records from all sources 
identified, including VA records, (not 
already in the claims folder) should be 
obtained.  

3.  The veteran should then be afforded a 
VA examination by a board certified 
ophthalmologist for an opinion as to the 
nature and severity of his service-
connected eye disability.  The examiner 
is requested to provide an opinion on how 
the disorder impacts on the veteran's 
daily functioning and employment.  If the 
diagnosis differs from those already of 
record, the examiner should reconcile the 
diagnoses.  The claims folder must be 
available to, and reviewed by, the 
examiner.  A complete rationale should be 
provided for any opinions given.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339.

The appellant and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


